DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-invasive imaging system  such as transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis). 


Regarding claim 1, Kamperidis discloses diagnosis and management of aortic valve stenosis in patient with heart failure. Kamperidis shows a method for characterizing cardiac aortic valve function (see title, abstract and introduction), comprising: acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); and computing a stress aortic valve index value 


Regarding claim 4, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements (see fig. 3) and the additional measurements using the non- invasive imaging system (see fig. 3).

Regarding claim 5, Kamperidis shows wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).

Regarding claim 6, Kamperidis shows wherein increasing cardiac stress comprises administering a dose of a pharmaceutical that increases cardiac contraction force (see left column in page 472).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Hou et al. (US 2013/0274618; hereinafter Hou).


Regarding claim 2, Kamperidis discloses the invention substantially as disclosed in the 102 rejection above, furthermore, Kamperidis shows acquiring the baseline measurement (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire. 
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in a left ventricle (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Regarding claim 3, Kamperidis discloses the invention substantially as disclosed in the 102 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Claims 7-8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Zelis et al. (“Baseline and Dobutamine stress haemodynamic physiology of the severely stenotic aortic valve before and after TAVI”; IDS dated 06/10/2020; published on 09/06/2017; hereinafter Zelis).

Regarding claim 7, Kamperidis discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state that  the stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress. 
Zelis teaches stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress (see “methods and results” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress in the invention of Kamperidis, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 

Regarding claim 8, Kamperidis shows acquiring acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); and computing a stress aortic valve index value based on the baseline measurements and the additional measurements (see left column on page 473).
But, Kamperidis fails to explicitly state determining, based on the stress aortic valve index value, to implement transcatheter aortic valve implantation; and implementing transcatheter aortic valve implantation.
Zelis teaches determining, based on stress aortic valve index value, to implement transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1); and implementing transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determining, based on stress aortic valve index value, to implement transcatheter aortic valve implantation; and implementing transcatheter aortic valve implantation in the invention of Kamperidis, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 

Regarding claim 11, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements (see fig. 3) and the additional measurements using the non- invasive imaging system (see fig. 3).

Regarding claim 12, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).

Regarding claim 13, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein increasing cardiac stress comprises administering a dose of a pharmaceutical that increases cardiac contraction force (see left column in page 472).

Regarding claim 14, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore Zelis shows computing the stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress in the invention of Kamperidis, as taught by Zelis, to be able to predict the relationship between transvalvular pressure gradient and transvalvular flow before and after transcatheter aortic valve implantation.  


Regarding claim 15, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein the stress aortic valve index value being less than 0.7 indicates suitability for transcatheter aortic valve implantation (see page 473).

Regarding claim 16, Kamperidis shows acquiring after transcatheter aortic valve implantation: acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress by administering a dose of a pharmaceutical that increases cardiac contraction force (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); computing a stress aortic valve index value based on the baseline measurements and the additional measurements (see left column on page 473).
But, Kamperidis fails to explicitly state comparing the computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation.
Zelis teaches comparing computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of comparing computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation in the invention of Kamperidis, as taught by Zelis, to be able to predict the relationship between transvalvular pressure gradient and transvalvular flow before and after transcatheter aortic valve implantation.  

Regarding claim 17, Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Zelis wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation.
Zelis teaches wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectivie filing date of the claimed invention, to have utilized the teaching of wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation in the invention of Kamperidis, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 


Regarding claim 19,  Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements and the additional measurements using the non- invasive imaging system (see fig. 3); wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).. 


Regarding claim 20,  Kamperidis and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the baseline measurements and the additional measurements (see left column on page 473), but fails to explicitly state computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements. 

Zelis teaches computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements in the invention of Kamperidis, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Zelis et al. (“Baseline and Dobutamine stress haemodynamic physiology of the severely stenotic aortic valve before and after TAVI”; IDS dated 06/10/2020; published on 09/06/2017; hereinafter Zelis) as applied to claims 8 and 16 above, and further in view of Hou et al. (US 2013/0274618; hereinafter Hou).

Regarding claim 9, Kamperidis and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurement (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire. 
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in a left ventricle (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Regarding claim 10, Kamperidis and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 


Regarding claim 18, Kamperidis and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a first coronary pressure wire in a left ventricle; inserting a second coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a first coronary pressure wire in a left ventricle (see par. [0073]0, inserting a second coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wires (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a first coronary pressure wire in a left ventricle; inserting a second coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wires in the invention of Kamperidis and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US 2016/0066861) discloses a method and system for quantifying limitations in coronary artery blood flow during physical activity in patient with coronary artery disease. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793